     Case 2:16-cv-08731-VBF-SP Document 30 Filed 11/16/20 Page 1 of 1 Page ID #:2597



 1
 2
                                                         JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     CLIFFORD ALBERT SCOTT,            ) Case No. CV 16-8731-VBF (SP)
       JR.,                              )
12                                       )
                           Petitioner,   )
13                                       )           JUDGMENT
                     v.                  )
14                                       )
       WILLIAM MUNIZ, Warden,            )
15                                       )
                       Respondent.       )
16     __________________________        )
17
18          Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
23 DATED: November , 2020                     /s/ Valerie Baker Fairbank_______
                                           Hon. VALERIE BAKER FAIRBANK
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
